Exhibit 10.191

[g74011g89h49.jpg] General Agreement of Indemnity         

This General Agreement of Indemnity (hereinafter the “Agreement”) is made and
entered into by the following individuals, partnerships, corporations, and/or
other business entities, as applicable,          Meadow Valley
Corporation                (individually and collectively hereinafter called the
“lndemnitor(s)”) jointly and severally, in favor of Liberty Mutual Insurance
Company, EMPLOYERS INSURANCE OF WAUSAU A Mutual Company, Peerless Insurance
Company, and any other company that is part of or added to the Liberty Mutual
Group, severally not jointly, and for which Liberty Bond Services underwrites
surety business (individually and collectively hereinafter called the “Surety”)
with respect to any surety bond, undertaking, recognizance, instrument of
guarantee or other surety obligations (hereinafter called the “Bond(s)”)
requested from and/or issued by the Surety before or after the date of this
Agreement, for i)         Meadow Valley Corporation                ; ii) any of
the lndemnitors or Principals’ subsidiaries or affiliates, whether present or
future, and whether directly or indirectly held; and iii) any other entity or
person in response to a request from any lndemnitor or Principal named herein,
and, as to all of the foregoing, whether they act alone or in joint venture with
others whether or not said others are named herein (individually and
collectively hereinafter called the “Principal(s)”).

WITNESSETH

       WHEREAS, the lndemnitors and Principals, in the performance of contracts
and the fulfillment of obligations generally, whether in their own names solely
or as co–adventurers with others, may desire, request, or be required to give or
procure certain Bonds, and/or to renew, continue, extend or substitute, from
time to time, the same or new Bonds with the same or different penalties, and/or
conditions, as may be desired, requested or required, in the renewal,
continuation, extension and/or substitution thereof; or the lndemnitors or
Principals may request the Surety to refrain from canceling the Bonds; and

       WHEREAS, at the request of the lndemnitors and with both the express
understanding that this Agreement be given and in reliance upon this Agreement,
the Surety has heretofore or has presently been requested to and/or has executed
or has procured to be executed, and, from time to time hereafter, may be
requested to and/or may execute or may procure to be executed, the Bonds on
behalf of the Principals; and

       WHEREAS, the lndemnitors have a substantial, material and beneficial
interest in the obtaining of the Bonds or in the Surety’s refraining from
canceling any or all Bonds.

       NOW, THEREFORE, in consideration of the premises, and intending to be
legally bound hereby, the lndemnitors and Principals for themselves, their
heirs, executors, administrators, successors and assigns, jointly and severally,
hereby covenant and agree with the Surety, its successors and assigns, as
follows:

FIRST: PREMIUMS – The lndemnitors and Principals will pay to the Surety,
promptly upon demand, all premiums, costs and charges of the Surety for Bonds
requested from and/or issued by the Surety in accordance with its rate filings,
its manual of rates, or as otherwise agreed upon, and where such premium, costs
and charges are annual, continue to pay the same until the lndemnitors or
Principals shall deliver evidence satisfactory to the Surety of its discharge or
release from the Bonds and all liability by reason thereof.

SECOND: INDEMNITY – The lndemnitors shall exonerate, hold harmless, indemnify,
and keep indemnified the Surety from and against any and all liability for
losses, fees, costs and expenses of whatsoever kind or nature including, but not
limited to pre– and post–judgment interest at the maximum rate permitted by law
accruing from the date of a breach of this Agreement or a breach of any other
written agreements between or for the benefit of the Surety and the
Indemnitor(s) and/or Principal(s) (hereinafter referred to as “Other
Agreements”), court costs, counsel fees, accounting, engineering and any other
outside consulting fees and from and against any and all such losses, fees,
costs and expenses which the Surety may sustain or incur: (1) by reason of being
requested to execute or procure the execution of any Bond; or (2) by having
executed or procured the execution of any Bond; or (3) by reason of the failure
of the lndemnitors or Principals to perform or comply with any of the covenants
and conditions of this Agreement or Other Agreements; or (4) in enforcing any of
the covenants and conditions of this Agreement or Other Agreements. Payment by
reason of the aforesaid causes shall be made to the Surety by the lndemnitors
and/or Principals promptly, upon demand by the Surety, whether or not the Surety
shall have made any payment therefor and, at the Surety’s sole option,
irrespective of any deposit of collateral. If the Surety reasonably determines,
in its sole judgment, that potential liability exists for losses and/or fees,
costs and expenses for which the lndemnitors and Principals will be obliged to
indemnify the Surety under the terms of this Agreement or Other Agreements, the
lndemnitors and/or Principals shall deposit with the Surety, promptly upon
demand, a sum of money equal to an amount determined by the Surety or collateral
security of a type and value satisfactory to the Surety, to cover that
liability, whether or not the Surety has established or increased any reserve
therefor. At the Surety’s sole option, such collateral shall be in addition to
and not in lieu of any other collateral that has been previously provided to the
Surety. The Surety shall have the right to use any collateral, or any part
thereof, in payment or settlement of any such liabilities for which the
lndemnitors and Principals would be obliged to indemnify the Surety under the
terms of this Agreement or Other Agreements. In the event of any payment by the
Surety, the lndemnitors and Principals further agree that in any accounting
between the Surety and the Principals, or between the Surety and the
Indemnitors, or either or both of them, the Surety shall be entitled to charge
for any and all disbursements made by it in good faith in and about the matters
herein contemplated by this Agreement or Other Agreements under the belief that
it is, or was, or might be liable for the sums and amounts so disbursed or that
it was necessary or expedient to make such disbursements, whether or not such
liability, necessity or expediency existed; and that the vouchers or other
evidence of any such payments made by the surety shall be prima facie evidence
of the fact and amount of the liability to the Surety.

THIRD: ASSIGNMENT – The lndemnitors hereby consenting do assign, transfer,
pledge and convey to the Surety and agree to use their best efforts to cause the
Principals to assign, transfer, pledge and convey to the Surety as collateral
security for the full performance of the covenants and agreements herein
contained, contained in Other Agreements and for the payment of any other
indebtedness or liability of the lndemnitors and/or Principals to the Surety,
whether heretofore or hereafter incurred, the assignment in the case of each
contract being effective as of the date of the Bond covering such contract, the
following: (a) all the right, title and interest of the lndemnitors and/or
Principals in, and growing in any manner out of, all contracts referred to in
the Bonds, or in, or growing in any manner out of the Bonds; (b) all the right,
title and interest of the lndemnitors and/or Principals in and to all machinery,
supplies, equipment, plant, tools and materials which are now, or may hereafter
be, about or upon the site or sites of any and all contractual work referred to
in the Bonds or elsewhere, including materials purchased for or chargeable to
any and all contracts referred to in the Bonds, materials which may be in the
process of construction, in storage at the site or elsewhere, or in
transportation to any and all sites; (c) all the right, title and interest of
the lndemnitors and/or Principals in and to

1/5



--------------------------------------------------------------------------------


Indemnitors: Meadow Valley Corporation

all subcontracts let or to be let in connection with any and all contracts
referred to in the Bonds, and in and to all surety bonds supporting such
subcontracts; (d) all actions, causes of actions, claims and demands whatsoever
which the lndemnitors and/or Principals may have or acquire against any
subcontractor, laborer or materialman, or any person furnishing or agreeing to
furnish or supply labor, material, supplies, machinery, tools, or other
equipment in connection with or on account of any and all contracts referred to
in the Bonds; and against any surety or sureties of any subcontractor, laborer
or materialman; and (e) any and all percentages retained and any and all sums
that may be due or hereafter become due on account of any and all contracts
referred to in the Bonds and all other contracts whether bonded or not in which
the lndemnitors or Principals have an interest; but only in the event of: (1)
any abandonment, forfeiture or breach of any contract referred to in the Bonds
or of any breach of any Bond; or (2) a default in discharging any other
indebtedness or liabilities incurred in connection therewith, when due; or (3)
any breach of the covenants and conditions of this Agreement or Other
Agreements, including but not limited to the failure to obtain from the Surety
written approval of a Change in Control; or (4) an assignment by any lndemnitor
or Principal for the benefit of creditors, or of the appointment or any
application for the appointment, of a receiver or trustee for any lndemnitor or
Principal whether insolvent or not; or (5) any proceeding which deprives the
lndemnitor or Principal of the use of any of the machinery, supplies, equipment,
plant, tools or material referred to in section (b) of this paragraph; or (6)
any lndemnitor or Principal’s death, absconding, disappearance, incompetence,
insolvency, conviction of a felony, or imprisonment, if the lndemnitor or
Principal be an individual.

FOURTH: UNIFORM COMMERCIAL CODE – This Agreement shall constitute a Security
Agreement to the Surety and also a Financing Statement, both in accordance with
the provisions of the Uniform Commercial Code of every jurisdiction wherein such
Code is in effect and may be so used by the Surety without in any way
abrogating, restricting or limiting the rights of the Surety under this
Agreement or under law, or in equity. A carbon, photographic or other
reproduction of this Agreement may be filed as a Financing Statement.

FIFTH: TAKEOVER – In the event of any of the following: breach, default, or
termination asserted by the obligee in any Bond; any Principal’s abandonment of
the work or forfeiture of any contract covered by any Bond, any Principal’s
failure to pay obligations incurred in connection therewith; or if the Principal
is an individual, in the event of the Principal’s death, absconding,
disappearance, incompetence, insolvency, conviction of a felony, or
imprisonment; the bankruptcy of any Principal; the appointment of a receiver or
trustee for any Principal or for the property of any Principal; an assignment
for the benefit of creditors of any Principal; if any action is taken by or
against any Principal under or by virtue of the Federal Bankruptcy Code; should
reorganization or arrangement proceedings be filed by or against any Principal
under said Code; and/or if any action is taken by or against any Principal under
the insolvency laws of any state, possession or territory of the United States,
then the Surety shall have the right, at its option and in its sole discretion
and is hereby authorized, with or without exercising any other right or option
conferred upon it by law or under the terms of this Agreement, to take
possession of any part or all of the work under any contract or contracts
covered by the Bonds, and the lndemnitors hereby agree to use their best efforts
to cause the Principal to permit the Surety to take possession of any part or
all of the work under any contract or Contracts covered by the Bonds, at the
expense of the lndemnitors and Principals, to complete or arrange for the
completion of the same, and the lndemnitors and Principals shall promptly, upon
demand, pay to the Surety all losses, fees, costs and expenses so incurred.

SIXTH: CHANGES –The Surety is authorized and empowered, without notice to or
knowledge of the lndemnitors or Principals, to assent to any change whatsoever
in the Bonds, and/or any contracts referred to in the Bonds, and/or in the
general conditions, plans and/or specifications accompanying said contracts,
including, but not limited to, any change in the time for the completion of said
contracts and to payments or advances thereunder before the same may be due, and
to assent to or take any assignment or assignments, to execute or consent to the
execution of any continuations, extensions or renewals of the Bonds and to
execute any substitute or substitutes therefor, with the same or different
conditions, provisions and obligees and with the same or larger or smaller
penalties, it being expressly understood and agreed that the lndemnitors shall
remain bound under the terms of this Agreement even though any such assent by
the Surety does or might substantially increase the liability of said
Indemnitors.

SEVENTH: ADVANCES – The Surety is authorized and empowered, in its sole
discretion and without any obligation to do so, to guarantee loans, to advance
or lend to an lndemnitor or Principal any money, which the Surety may see fit,
for the purpose of any contracts referred to in, or guaranteed by the Bonds, or
pursuant to any Other Agreements, and all money so expended, lent, advanced, or
loans guaranteed from time to time to or on behalf of any such lndemnitor or
Principal in connection therewith, including costs of investigation,
administration, and/or in the completion of any contract by the Surety, and any
and all other costs and expenses incurred by the Surety in relation thereto,
unless repaid with interest at the maximum rate permitted by law by any
lndemnitor or Principal to the Surety when due, shall be presumed to be a loss
by the Surety for which the lndemnitors and Principals shall be responsible
notwithstanding that said money or any part thereof should not be so used by any
such lndemnitor or Principal.

EIGHTH: BOOKS AND RECORDS – At any time, and until such time as the liability of
the Surety under any and all Bonds is terminated, or the Surety is fully
reimbursed all amounts due to it under this Agreement or Other Agreements, the
Surety shall have the right of reasonable access to the books, records and/or
accounts of the lndemnitors and Principals for the purpose of inspection,
copying or reproduction; and any financial institution, depository, materialman,
supply house or other person, firm or corporation is hereby specifically
authorized by each lndemnitor and Principal to furnish the Surety, at the
Surety’s request, any information requested including but not limited to,
financial and credit reports relating to the financial condition of the
lndemnitors and/or Principals, and as to any bonded or non–bonded contract
performed, in progress or awarded, the status of the work, the condition of the
performance of such contracts and payments of accounts. The lndemnitors and
Principals agree to provide any additional releases, requests, waivers or any
other documents required in order to allow the Surety access to the requested
information.

NINTH: DECLINE EXECUTION – The Surety, at its sole discretion, may decline to
execute, renew or extend any Bond, including final bonds, and may cancel any
Bond unless the Bond states otherwise, and the lndemnitors and Principals agree
to make no claim to the contrary. If the Surety shall execute a Bid or Proposal
Bond, it shall have the right to decline to execute any other Bonds that may be
required in Connection with any award that may be made under the proposal for
which the Bid or Proposal Bond is given, and such declination shall not diminish
or alter the liability that may arise by reason of having executed the Bid or
Proposal Bond. The lndemnitors and Principals acknowledge that the Surety makes
no representation as to the validity or acceptability of any Bond to any person,
firm or entity of whatever sort or kind under any contract, and agree that they
shall have no claim against the Surety arising out of or in any manner relating
to the failure or refusal of any person, firm or entity of whatever sort or kind
to award any contract to the Principals, or to accept any Bond executed and
delivered by the Surety, or that the Surety has been requested to execute and
delivery.

TENTH: NOTICE OF EXECUTION – The lndemnitors and Principals hereby waive notice
of the execution of any Bond, the acceptance of this Agreement or Other
Agreements, and of any change in surety credit or other fact that might
materially alter the lndemnitors and Principals’ obligations hereunder, and the
lndemnitors and Principals hereby waive all notice of any default, or any other
act or acts giving rise to any claim under any Bond, as well as notice of any
and all liability of the Surety under any Bond, and any and all liability on
their part hereunder, to the end and effect that, the lndemnitors and Principals
shall be and

2/5



--------------------------------------------------------------------------------


Indemnitors: Meadow Valley Corporation

continue to be liable hereunder, notwithstanding any notice of any kind to which
they might have been or be entitled, and notwithstanding any defenses they might
otherwise have been entitled to make as a result of lack of notice.

ELEVENTH: TRUST FUND – The lndemnitors and Principals covenant and agree that
all of their interest, title and rights in any contract or undertaking referred
to in any Bond, or in, or growing in any manner out of any Bond, including but
not limited to payments for or on account of any contract, shall be held as a
trust fund and/or as a constructive or equitable trust in which the Surety has
an interest, and shall inure to the benefit of the Surety for any liability or
loss it may have or sustain under any Bond including but not limited to the
payment of obligations incurred in the performance of any contract and for
labor, materials, and services furnished in the prosecution of the work provided
in any contract or any authorized extension or modification thereof; and,
further, it is expressly understood and declared that all monies due and to
become due under any contract covered by any Bond are trust funds, whether in
the possession of the lndemnitors or Principals or otherwise, for the benefit of
and for payment of all such obligations in connection with any such contract for
which the Surety would be liable under any Bond; said trust also inures to the
benefit of the Surety for any liability or loss it may have or sustain under any
Bond, under this Agreement, or under any Other Agreements, and this Agreement
constitutes notice of such trust.

TWELFTH: HOMESTEAD – To the extent permitted by applicable law, the lndemnitors
and Principals hereby waive, so far as their respective obligations under this
Agreement are concerned, all rights to claim any of their property including
their respective homesteads, as exempt from levy, execution, sale or other legal
process under the laws of any state, territory or possession.

THIRTEENTH: SETTLEMENTS – The Surety shall have the right, at its option and
sole discretion, to adjust, settle or compromise any claim, demand, suit or
judgment upon any Bond, unless any lndemnitor or Principal, providing a
reasonable legal basis therefor, shall request the Surety to litigate such claim
or demand, or to defend such suit, or to appeal from such judgment, and shall
deposit with the Surety, at the time of such request, cash or collateral
satisfactory to the Surety in kind and amount to be used in paying any judgment
or judgments rendered or that may be rendered, with interest, costs, expenses
and attorneys’ fees, including those of the Surety.

FOURTEENTH: SURETIES – In the event the Surety procures the execution of any
Bond by other sureties, or executes any Bond with co–sureties, or reinsures any
portion of any Bond with reinsuring sureties, then all the terms and conditions
of this Agreement shall inure also to the benefit of such other sureties,
co–sureties and reinsuring sureties, their successors and assigns, as their
interests may appear.

FIFTEENTH: SUITS – Separate suits may be brought hereunder as causes of action
accrue, and the bringing of suit or the recovery of judgment upon any cause of
action shall not prejudice or bar the bringing of other suits upon other causes
of action, whether theretofore or thereafter arising.

SIXTEENTH: OTHER INDEMNITY – The addition to this Agreement of any Indemnitor,
including any entities acquired after the date of execution of this Agreement,
may be effected by written amendment executed by such lndemnitor only,
notwithstanding any language herein to the contrary. The lndemnitors and
Principals shall continue to remain bound under the terms of the Agreement,
Other Agreements, and any other agreements containing indemnity obligations,
even though the Surety may from time to time heretofore or hereafter, with or
without notice to or knowledge of the lndemnitors and Principals, accept,
release, or reduce any indemnity obligations or collateral of current or future
lndemnitors and Principals for any reason. The lndemnitors and Principals
expressly waive notice from the Surety of any such action and, furthermore, it
is explicitly understood and agreed by the lndemnitors and Principals that any
and all other rights which the Surety may have or acquire against the
lndemnitors and Principals and/or others under any such agreements or additional
agreements or collateral shall be in addition to, and not in lieu of, the rights
afforded the Surety under this Agreement. No lndemnitor shall make any defense
to the enforcement of this Agreement based on the execution of Other Agreements
or related to the addition or the release of any Indemnitor, and each lndemnitor
explicitly confirms its joint and several liability for Bonds issued by the
Surety as provided in this Agreement.

SEVENTEENTH: INVALIDITY – Invalidity of any provision of this Agreement by
reason of the laws of any jurisdiction shall not render the other provisions
hereof invalid. In case any of the parties set forth in this Agreement fail to
execute the same, or in case the execution hereof by any of the parties be
defective or invalid for any reason, including lack of authority to bind any
party, such failure, defect or invalidity shall not in any manner affect the
validity of this Agreement or the liability hereunder of any of the parties
executing the same, but each and every party so executing shall be and remain
fully bound and liable hereunder to the same extent as if such failure, defect
or invalidity had not existed. Each party agrees to execute promptly any
documentation necessary to cure any such failure, defect or invalidity. It is
understood and agreed by the lndemnitors and Principals that the rights, powers,
and remedies given the Surety under this Agreement shall be and are in addition
to, and not in lieu of, any and all other rights, powers, and remedies which the
Surety may have or acquire against the lndemnitors and Principals or others
whether by the terms of any other agreement or by operation of law or otherwise.

EIGHTEENTH: ATTORNEY–IN–FACT – The lndemnitors and Principals hereby irrevocably
nominate, constitute, appoint and designate the Surety as their attorney–in–fact
with the full right and authority, but not the obligation, to exercise all the
rights of the lndemnitors and Principals assigned, transferred and set over to
the Surety in this Agreement, with full power and authority to execute on behalf
of and sign the name of any lndemnitor and/or Principal to any voucher,
financing statement, release, satisfaction, check, bill of sale of all or any
property by this Agreement assigned to the Surety, or other documents or papers
deemed necessary and proper by the Surety in order to give full effect not only
to the intent and meaning of the within assignments, but also to the full
protection intended to be herein given to the Surety under all other provisions
of this Agreement. The lndemnitors and Principals hereby ratify and confirm all
acts and actions taken and done by the Surety as such attorney–in–fact and agree
to protect and hold harmless the Surety for acts herein granted as
attorney–in–fact.

NINETEENTH: TERMINATION –Any lndemnitor may terminate its liability under this
Agreement upon twenty days’ written notice sent by registered and certified mail
or courier requiring proof of delivery signature to the Surety, in care of
Liberty Bond Services, Interchange Corporate Center, 450 Plymouth Road, Suite
400, Plymouth Meeting, PA 19462–1644, but any such notice of termination shall
not operate to modify, bar, or discharge lndemnitors or Principals as to any
Bonds (a) that may have been executed or authorized prior to the expiration of
the notice period; (b) which may be executed after the expiration of the notice
period in fulfillment of any commitment given by the Surety prior to the
expiration of such notice period; (c) executed in connection with any project as
to which any bid bond was executed or authorized prior to the expiration of such
notice period; and/or (d) which are renewed, extended, substituted or modified
after the expiration of such notice period. Such termination of liability as to
any lndemnitor or Principal in no way affects the obligation of any other
lndemnitor or Principal who has not given notice as herein provided.

TWENTIETH: AMENDMENTS – This Agreement may not be changed or modified orally. No
change or modification shall be effective unless made by written amendment
executed to form a part hereof.

3/5



--------------------------------------------------------------------------------


Indemnitors: Meadow Valley Corporation

TWENTY–FIRST: JURISDICTION – As to any legal action or proceeding related to
this Agreement, the lndemnitors and Principals consent to the general
jurisdiction of any local, state or Federal court of the United States or its
territories having proper subject matter jurisdiction or in any court of the
United States or its territories in which any claim may be brought against the
Surety under any Bonds, and waive any claim or defense in any such action or
proceeding based on any alleged lack of personal jurisdiction. improper venue,
forum non conveniens or any similar basis. lndemnitors and Principals further
waive personal service or any and all process.

TWENTY–SECOND: CURRENCY EXCHANGE – Should the Surety, when making any payment or
incurring any expense directly or indirectly related to Bonds expend funds in
currencies other than U.S. Dollars, then lndemnitors shall either reimburse the
Surety in US. Dollars equal to the amount expended by the Surety at the time the
foreign currency was purchased or shall defray the cost of any exchange
variation, thereby indemnifying the Surety for any decrease in the valuation of
the currency purchased.

TWENTY–THIRD: CHANGE IN CONTROL – The lndemnitors agree to provide the Surety
with, at least, forty five (45) days prior written notice of a Change in Control
(defined below) and to designate the name and address of the lndemnitor with
whom the Surety should correspond with respect to this paragraph, which
Indemnitor, all lndemnitors agree is designated to act on behalf of them
pursuant to this paragraph. Upon receipt of such notice, the Surety shall advise
the lndemnitor designated above, in writing, of its election to (i) approve such
Change in Control or (ii) demand that the Indemnitors’ procure the discharge of
the Surety from any Bonds and all liability by reason thereof. If the
lndemnitors fail to give the Surety timely notice of a Change in Control or if
the Surety does not approve the Change in Control and if such discharge is not
procured to the sole satisfaction of the Surety then, immediately, upon the
Surety’s written demand, the lndemnitors shall deposit a sum of money or
collateral, of a type and value satisfactory to the Surety, equal to the
aggregate penal sum of the then outstanding Bonds, as determined by the Surety
in its sole discretion. The Surety shall send its written demand to the
lndemnitor designated above by overnight courier or by registered or certified
mail. The lndemnitors hereby acknowledge that if they or any one of them
breaches the obligations set forth in this paragraph, the Surety will not have
an adequate remedy at law and shall be entitled to injunctive relief, including
without limitation specific performance of the terms of this Agreement.

“Change in Control” shall mean: (a) the transfer, merger or consolidation (in
one transaction or a series of transactions) of all or substantially all of the
assets of any non–individual Principal or Indemnitor; (b) the acquisition (in
one transaction or a series of transactions) by any person or group, directly or
indirectly, of fifty (50%) percent or more of the beneficial ownership or
control of any Principal or Indemnitor; or (c) the acquisition by any Principal
or Indemnitor, directly or indirectly. of fifty (50%) percent or more of the
beneficial ownership or control in any joint venture, subsidiary, division,
affiliate, limited partnership, limited liability partnership, limited liability
company or other entity through the issuance of ten (10%) percent or more of the
voting power of the total outstanding voting stock of any Principal or
lndemnitor.

TWENTY–FOURTH: DOMESTIC PRINCIPAL DOING FOREIGN CONTRACTS/GOVERNlNG LAW – The
lndemnitors and Principals hereby agree that as to any legal action or
proceeding related to any Bond(s) issued in connection with contracts to be
performed outside the United States and its territories, this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
(without giving effect to the conflict of laws principles thereof), except to
the extent superseded by Federal law.

TWENTY–FIFTH:None                                   
                                        
                                                                              
_________________________________________________________________________________________________________

DATED as of this    17th           day of     June          , 20  02 

By affixing their signatures hereto, each lndemnitor signing on behalf of a
business entity warrants that each is duly authorized by lndemnitor to bind
lndemnitor to this Agreement:

WITNESS/ATTEST:         Meadow Valley
Corporation                               (seal)
4411 South 40th Street, Suite D–11, Phoenix, AZ 85040  

--------------------------------------------------------------------------------

                    (Address)   Tax ID or Social Security Number       88 –
0328443                By:  /s/ Nicole R Smith                                
            Nicole Smith, Secretary By:  /s/ Bradley E.
Larsen                                                     
            Bradley E. Larsen   Its         President                           
                                      State of
Arizona                                     )   County of
Maricopa                                )  

On April 22, 2002      before me,      Sujean E.
Sherbon                    Notary public      , personally appeared– Bradley E.
Larson  President, Meadow Valley Corporation personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person of the entity on behalf of which the person acted,
executed the instrument.
WITNESS my hand and official seal.

Signature  /s/ Sujean E. Sherbon                  (Seal)

TO BE SIGNED BY H.O. COMPANY OFFICER ONLY

                                                                                
    __________________________________ (Surely)
    By: ____________________________________       By:
_______________________________ (Seal)


4/5